Exhibit 99 Titan International Inc. Announces Fourth Quarter and Year-End Results Quincy, IL. - Titan International, Inc. (NYSE: TWI) February 25, 2010 Fourth quarter summary: · Sales for fourth quarter 2009 were $146.5 million, as compared to $258.6 million in the fourth quarter of 2008. · Fourth quarter loss from operations was $(30.1) million, which included an $11.7 million noncash goodwill charge, compared to income from operations of $11.5 million for last year’s fourth quarter. · Net loss for the fourth quarter was $(26.5) million, compared to $(18.4) million for fourth quarter 2008. · Cash at December 31, 2009, was $229.2 million, an improvement of $183.8 million from the $45.4 million balance at September 30, 2009. · Inventory at December 31, 2009, was $110.1 million, a reduction of $14.7 million from the $124.8 million balance at September 30, 2009. Year-to-date summary: · Year-to-date sales for 2009 were $727.6 million, as compared to $1,036.7 million in 2008. · Loss from operations in 2009 was $(18.9) million, which included an $11.7 million noncash goodwill charge, compared to income from operations of $73.3 million in 2008. · Net loss for year-end 2009 was $(24.6) million, compared to net income of $13.3 million in 2008. · Cash at December 31, 2009, was $229.2 million, an improvement of $167.5 million from the $61.7 million balance at December 31, 2008. · Inventory at December 31, 2009, was $110.1 million, a reduction of $37.2 million from the $147.3 million balance at December 31, 2008. Statement of Chief Executive Officer: “2009 was an interesting year for Titan,” said Maurice M. Taylor Jr., Chairman and CEO. “The year started fairly well with large farm running strong, but as the year moved on, construction was dead and mining used up a lot of its wheel and tire inventory. “Titan did have some very good things happen in 2009. We developed newer, improved giant mining tires that are running 35 to 40 degrees lower in temperature than first generation tires. Titan removed 1,500 pounds from the first generation model, and with new rubber compounds, developed a tire that can run as fast at 40 mph. The first generation tire performed well, but at lower speeds,” said Taylor. “Titan also completed a $172.5 million convertible senior subordinated note offering in December 2009. These seven-year convertible notes give Titan financial flexibility and liquidity for the coming years. “The operation numbers for the second half of the year were disappointing. There is no question that large tire factories need much more flexibility, and this will be addressed in November 2010 with our union workforce. I am happy to see 2009 come to a close. There is no question in my mind that 2010 will be a better year. My reasoning: · Large farm tires and wheels still have fair sales volume. They are not 2008 crazy, but they are good. · Construction tires should be up because there is no inventory. That is good news because this industry was down 85 percent in 2009. I think it will still be down 65 percent from 2007, but up from last year. · Mining is running good. There is no shortage of tires, but the market is good and pricing is fair. Titan has increased its product offering and is coming out with a new line of radial loader tires that we feel will help every mining company lower their cost. · Titan will test its first new 73.5-inch super giant tire this spring, and if the test is successful, Titan anticipates putting its first tires in the field during third quarter of 2010. “My final comment is on future acquisitions in the tire and wheel business. Titan has been in discussions with various competitors and these discussions will continue, but we will only finalize any transaction if it makes sense business-wise and financially. In short, we are not going to roll the dice,” said Taylor. Financial overview: Sales: Titan International Inc. recorded net sales of $146.5 million for fourth quarter of 2009, as compared to fourth quarter 2008 sales of $258.6 million. For the year, net sales for 2009 were $727.6 million, as compared to $1,036.7 million at year-end 2008.
